John I. Purtle, Justice, dissenting. I dissent because I am persuaded that the appellant substantially complied with the provisions of Ark. Code Ann. § 16-114-204(a) (1987), which require a 60 day notice before filing a medical malpractice suit. Although the appellant’s suit was filed three or four days before the end of this special notice, no prejudice resulted, and no party was injured. The cause of action had already been extended beyond the ordinary period of limitations. The appellant filed the action 14 days before the time allowed him had expired. In the absence of even an allegation of prejudice, I would hold that the appellant substantially complied with the notice provisions and should be allowed to proceed to trial.